DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/21/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01 [R-2].

Claim interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
the compression unit in claim 1; and the compression unit and the decompression unit in claim 11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   

Claim 1 recites “a compression unit that compress image data obtained in the light reception unit into encoded data not including a prohibition code in which identical codes of which number is more than a predetermined number are consecutively arranged”. This section is confusing because of the following:
(1) which data does not include a prohibition code, the image data or the encoded data?
(2) where do “identical codes” come from, the image data, the encoded data or the prohibition code? In other words, what does the “which” (line 6 of claim 1) referring to? 
(3) what is meant by “which number”?
(4) what exactly is “consecutively arranged”, 

Claims 10-11 and 20 are rejected under 35 U.S.C. 112(b) for the same reasons as stated above.

Claims 2-4 each recites the limitation “adds the dummy bit to compress the image data into the encoded data”. How can image data be compressed by “adding” the dummy bit? Please clarify.

Claim 5 recites “by one of Golomb encoding of a difference value between the pixel data items or inverse Golomb encoding of encoding the difference value between the pixel data items to an inverse code for the Golomb encoding on a basis of the encoded data encoded by immediately preceding encoding among the pixel data items.”. This section is not understood. Is it referring to choosing between Golomb encoding and inverse Golomb encoding (i.e., 

Claim 6 recites “on a basis of a value of a predetermined bit of the encoded data encoded by immediately preceding encoding among the pixel data items.”. This section is not understood. Is this “value of a predetermined bit” used to choose between Golomb encoding and inverse Golomb encoding? That doesn’t seem to make sense. It is not clear what is meant by “immediately proceeding encoding”.

Claim 8 recites “in a case where predetermined bits of the encoded data of the difference value between the pixel data items encoded by immediately preceding encoding are identical values being consecutive a predetermined number of times, when the Golomb encoding is performed on the difference value between the immediately preceding pixel data items, the compression unit performs the inverse Golomb encoding, and when the inverse Golomb encoding is performed on the difference value between the immediately preceding pixel data items, the compression unit performs the Golomb encoding to compress the difference value into the encoded data not including the prohibition code.”. This section is not understood. What are the action(s) and what are the conditions for the action(s)? It is not clear what is meant by “immediately proceeding encoding” and where it belongs.

Claims 12-14, 15-16 and 18 are rejected under 35 U.S.C. 112(b) for the same reasons as stated above regarding claims 2-4, 5-6 and 8, respectively.

Claim 20 is also rejected under 35 U.S.C. 112(b) as being indefinite for claiming both method step(s) and an apparatus (i.e., an imaging element including a light reception unit and a compression unit).

Claims not mentioned specifically are dependent on indefinite antecedent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueki et al. (US 2015/0281539) in view of Sankarasubramaniam et al. ("Fixed-Rate Maximum-Runlength-Limited Codes From Variable-Rate Bit Stuffing," in IEEE Transactions on Information Theory, vol. 53, no. 8, pp. 2769-2790, Aug. 2007), and further in view of Joshi et al. (US 2013/0114695), hereafter referred to as “Ueki”, “Sankarasubramaniam” and “Joshi”, respectively.  

Regarding claim 1, Ueki discloses an imaging element (Fig. 1A), comprising: 
a light reception unit that receives incident light and performs photoelectric conversion (Fig. 1A, unit 101); and 
Fig. 1A, unit 113, and Fig. 2A). 
Ueki is silent on that the encoded data does not includes “a prohibition code in which identical codes of which number is more than a predetermined number are consecutively arranged”.
Sankarasubramaniam discloses (Fig. 1 and section III) generating encoded data (v) with the property that the number of “0’s” is at most [m/2]. In other words, a prohibition code such as m bits of consecutively arranged zeros are eliminated.  
Computer-readable magnetic/optical medium are widely used in storage and transmission of image data (see for example Joshi (pg. [0165])). As stated in Sankarasubramaniam (section I. Introduction), coding for magnetic recording and fiber-optic transmission dictate that long runs of consecutive like symbols is prohibited because frequent transitions are required to extract timing information. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the teachings of Sankarasubramaniam and Joshi into the system of Ueki to yield the invention as described in claim 1. This combination (modification) could be made using known methods with no changes to the operating principles of any of the references to produce the predictable results of making the compressed data (Ueki, Fig. 1A, output from 113) suitable to be stored on magnetic recording media and/or transmitted through fiber-optic transmission channels.

Regarding claim 2, Ueki in view of Sankarasubramaniam and Joshi discloses the imaging element according to claim 1, wherein the compression unit compresses the image data and adds a dummy bit to compress the image data into the encoded data not including the prohibition code in which the identical codes of which number is more than a predetermined number are consecutively arranged (Sankarasubramaniam, Fig. 1 and section III, bit stuffing and pad n-n’ dummy bits).

Regarding claim 3, Ueki in view of Sankarasubramaniam and Joshi discloses the imaging element according to claim 2, wherein the image data is a set of pixel data items obtained in each unit pixel of the light reception unit (Ueki, pg. [0061]), and the compression unit performs Golomb encoding of a difference value between the pixel data items (Ueki, Fig. 2A, DPCM processing followed by Golomb coding) and adds the dummy bit to compress the image data into the encoded data not including the prohibition code (see analysis of claim 1).

Regarding claim 4, Ueki in view of Sankarasubramaniam and Joshi discloses the imaging element according to claim 2, wherein the compression unit compresses the image data at a fixed compression rate (Ueki, pg. [0386], (12) “the compression unit compresses the still image data of the raw image data at a fixed compression rate,”) and adds the dummy bit to compress the image data into the encoded data not including the prohibition code (see analysis of claim 1).

Regarding claim 5, Ueki in view of Sankarasubramaniam and Joshi discloses the imaging element according to claim 1, wherein the image data is a set of pixel data items obtained in each unit pixel of the light reception unit (Ueki, pg. [0061]), and the compression unit compresses the image data into the encoded data not including the prohibition code by one of Golomb encoding of a difference value between the pixel data items or inverse Golomb encoding of encoding the difference value between the pixel data items to an inverse code for the Golomb encoding on a basis of the encoded data encoded by immediately preceding encoding among the pixel data items (Ueki, Fig. 2A Golomb encoding. Fig. 3A, Golomb decoding).

Regarding claim 6, Ueki in view of Sankarasubramaniam and Joshi discloses the imaging element according to claim 5, wherein the compression unit compresses the difference value between the pixel data items into the encoded data not including the prohibition code according to one of the Golomb encoding or the inverse Golomb encoding on a basis of a value of a predetermined bit of the encoded data encoded by immediately preceding encoding among the pixel data items (Ueki, Fig. 2A Golomb encoding. Fig. 3A, Golomb decoding. Sankarasubramaniam, Fig. 1 and section III).

Regarding claim 7, Ueki in view of Sankarasubramaniam and Joshi discloses the imaging element according to claim 6, wherein the predetermined bit is a least significant bit (LSB) or a most significant bit (MSB) (Sankarasubramaniam, Fig. 1 and section III, bit stuffing and pad n-n’ dummy bits).

Regarding claim 8, Ueki in view of Sankarasubramaniam and Joshi discloses the imaging element according to claim 5, wherein, in a case where predetermined bits of the encoded data of the difference value between the pixel data items encoded by immediately preceding encoding are identical values being consecutive a predetermined number of times, when the Golomb encoding is performed on the difference value between the immediately preceding pixel data items (Ueki, Fig. 2A, DPCM processing followed by Golomb coding), the compression unit performs the inverse Golomb encoding, and when the inverse Golomb encoding is performed on the difference value between the immediately preceding pixel data items, the compression unit performs the Golomb encoding to compress the difference value into the encoded data not including the prohibition code (Ueki, Fig. 3A, Golomb decoding followed by inverse DPCM processing).

Regarding claim 9, Ueki in view of Sankarasubramaniam and Joshi discloses the imaging element according to claim 1, wherein the prohibition code is a code included in the encoded data, in which 1's or O's of which number is more than a predetermined number is consecutive (see analysis of claim 1).





Claim 10 has been analyzed and is rejected for the same reasons as outlined above regarding claim 1.

Regarding claims 11 and 20, please refer to analysis of claim 1. Ueki also discloses “a decompression unit that decompresses the encoded data that is output from the imaging element and obtained by compressing the image data by the compression unit” (Fig. 1, unit 130).

Claims 12-19 have been analyzed and are rejected for the reasons outlined above regarding claims 2-19, respectively.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LI LIU/Primary Examiner, Art Unit 2666